Citation Nr: 1315119	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-28 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder.  

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a right bicep muscle disorder.

7.  Entitlement to service connection for a right elbow disorder.

8.  Entitlement to service connection for a left elbow disorder.

9.  Entitlement to service connection for a groin disorder, claimed as a groin strain.

10.  Entitlement to service connection for diabetes mellitus, type II.

11.  Entitlement to service connection for residuals of bilateral shin disorder.

12.  Entitlement to a compensable disability rating for residuals of perianal and intraanal condyloma acuminatum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, T.M., M.M. and W.D. 


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service with the Navy from March 1981 until March 1985 and subsequent periods of active duty service with the Navy Reserves, including from February 1991 until April 1991.  He also served with the Army from September 2007 until March 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part, the RO denied a compensable rating for residuals, perianal and intraanal condyloma acuminatum and continued prior denials of service connection for tear, right shoulder and chronic lumbosacral strain.  The RO also denied service connection for a shin injury of the right and left legs, a groin strain, cervicalgia, right biceps muscle tear and diabetes mellitus, type II.

In a March 2009 rating decision, the RO continued its denial of the previously noted claims.  The RO also denied service connection for a bilateral elbow condition.

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in February 2012.  

Although the RO adjudicated the issues of entitlement to service connection for right and left shin disorders as separate issues, the Board has combined those claims into one issue.  The Veteran is not prejudiced by this characterization.  Indeed, as will be further explained below, the Veteran withdrew both the right and left shin disorder claims during his February 2012 Board hearing.  At that time, he also withdrew his claim for service connection for a left elbow.  

The United States Court of Appeals for the Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Essentially, claims based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims.  That is not the situation in the present case, as the Veteran only generally claimed back and right shoulder disorders previously and currently.  The Board further notes, that the Veteran is not prejudiced by the characterization of his claims as his claims are reopened.  

The Board notes that during his February 2012 Board hearing, the Veteran was unclear as to whether he wished to continue his claim for an increased rating for residuals of perianal and intraanal condyloma acuminatum was currently on appeal.  As the Veteran did not withdraw this claim and it has been properly perfected, this claim continues to be on appeal.  However, if the Veteran does indeed not wish to pursue this claim, he should inform the agency of original jurisdiction (AOJ) of that fact.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for a right shoulder disorder, a lumbar spine disorder, a cervical spine disorder, a right bicep muscle disorder, a right elbow disorder, diabetes mellitus, type II, and a groin muscle disorder; as well as, the claim for an increased rating for residuals of perianal and intraanal condyloma acuminatum are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1981 until March 1985, February 1991 until April 1991 and September 2007 until March 2008.  

2.  During the February 13, 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his request for a withdrawal of his appeal for service connection for bilateral shin disorders and a left elbow disorder.  

3.  By way of a July 1986 rating action, the RO denied service connection for right shoulder and lumbar spine disorders.  The Veteran was notified of the decision, but did not appeal.

4.  The evidence associated with the claims file since the July 1986 final denial relates to unestablished facts necessary to substantiate the claims for service connection for right shoulder and lumbar spine disorders.  	
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for bilateral shin and left elbow disorders by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The July 1986 rating decision is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2012).

3.  Evidence received since the July 1986 rating decision is new and material; the claims of entitlement to service connection for a right shoulder disorder and a lumbar spine disorder are reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claims for service connection for right shoulder disorder and lumbar spine disorder.  In view of the Board's decision to reopen the Veteran's claims, a discussion of VA's duties to notify and assist as they pertain to those claims is unnecessary.  Similarly, given that the Board is dismissing the Veteran's claim of service connection for bilateral shin disorders, a discussion of VA's duties to notify and assist as they pertain to that claim is unnecessary

I.  Bilateral Shin Disorders and Left Elbow Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal for service connection for bilateral shin disorders and a left elbow disorder (during the February 2012 Board hearing), hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.

II.  New and Material Evidence Claims

The Veteran currently contends that he currently has a right shoulder disorder and lumbar spine disorder that was caused by his service.  

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, sensorineural hearing loss, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In July 1986, the RO issued its initial denial of service connection for right shoulder and low back injuries.  The RO found that the Veteran's right shoulder injury was acute and transitory without residuals and that the chronic lumbosacral strain was not incurred in or aggravated by military service.  The Veteran did not file an application for review of appeal within one year any of those decisions.  All those decisions are final.  38 U.S.C. § 709 (1946) [38 U.S.C.A. § 7105 (West 2002); Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008 [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000)].  

In regards to both claims, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, such regulation is inapplicable in the previous claims.  The RO did not receive any new evidence pertaining to the Veteran's claims for service connection for a right shoulder disorder or a lumbar spine disorder prior to the expiration of the appeal period stemming from the July 1986 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

In August 1996, the Veteran filed another claim for service connection for a back condition and shoulder injury.  By way of notice sent in September 1996, the RO notified him that he needed to submit new and material evidence to reopen the claims.  He did not respond to the notice letter and no additional evidence was ever submitted.   For this reason, the Veteran's August 1996 claim was considered abandoned.  See 38 C.F.R. § 3.158.

Since July 1986, the RO received service treatment records from later periods of active duty (which included documentation of  an in-service injury and a January 2008 Medical Evaluation Board Proceedings report of right shoulder pain due to acromioclavicular degenerative joint disease, mild supraspinator tendinopathy and subacromial/subdeltoid bursitis and low back pain due to mild degenerative disease and facet arthropathy) and VA medical records (documenting complaints of, or treatment for, the right shoulder and lumbar spine).  The Veteran also underwent a VA examination, wherein the examiner found that the right shoulder and lumbar disorders were not due to service.  The Veteran also provided additional lay statements, including during a February 2012 Board hearing.  At that time, the Veteran indicated that he has had continuous problems with the right shoulder and lumbar spine since service.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

The Board concludes that the Veteran new service treatment records (which did not exist at the time of the prior claim denial) documenting treatment for in-service injuries and the Veteran's statements regarding the relationship between his claimed disorders and his service is new.  The evidence is also material, as it relates to unestablished facts necessary to substantiate the service connection claim, and raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that the claims for service connection may be reopened. 


ORDER

The appeal for service connection for bilateral shin disorders is dismissed.

The appeal for service connection for a left elbow disorder is dismissed.

New and material evidence having been submitted, the Veteran request to reopen the claim for entitlement to service connection a right shoulder disorder is granted.  The appeal is granted to this extent only.  

New and material evidence having been submitted, the Veteran request to reopen the claim for entitlement to service connection a lumbar spine disorder is granted.  The appeal is granted to this extent only.  


REMAND

During his February 2012 hearing, the Veteran reported that while performing his duties he fell off a ravine, injuring his cervical and lumbar spine, his groin, and his right side (specifically his right shoulder, elbow and bicep muscle).  He further contended that his diabetes mellitus, type II, which had pre-existed his service had been aggravated by service.  He also contended that his service-connected residuals of perianal and intraanal condyloma acuminatum were more severe than indicated by his current noncompensable disability rating, as it was a condition without a cure.

The Board notes that the Veteran's in-service fall down a ravine and subsequent treatment for pain is documented in the claims file.  For example, a February 5, 2008 service treatment record documents the Veteran's complaint of right elbow pain following an October 2007 injury.  The Veteran described the injury as falling down a ravine and his right arm being caught in a branch while he continued to slide down the ravine causing injury to his right shoulder and elbow.  

The January 2008 Medical Evaluation Board (MEB) Proceedings report (following a December 2007 MEB examination) included findings of (1) diabetes mellitus, type II that pre-existed service; (2) right shoulder pain due to acromioclavicular degenerative joint disease, mild supraspinatus tendinopathy and subacromial/subdeltoid bursitis; (3) low back pain due to mild degenerative disease and facet arthropathy; (4) right groin strain; (5) hearing loss (for which the Veteran is already service connected and which is not on appeal); and (6) probable subcentimeter echondroma in the humeral head.  Other than the diabetes mellitus, the MEB found all those diagnoses to have been incurred while entitled to base pay in 2007.  The Veteran's service treatment records also document complaints of, or treatment for, the claimed disorders.  The Veteran was discharged from service in March 2008.

In regards to the right shoulder disorder claim, the Veteran claims that he initially injured his right shoulder while in the Navy (in the 1980s) and injured his shoulder again from his 2007 fall in the Army.  The August 2008 VA examiner noted that the Veteran had radiological evidence consistent with a grade 1 strain and that no tear was noted, and appears to indicate that the injury was acute and transitory with no residuals.  The Veteran has since claimed to have continued shoulder problems.  Although the August 2008 VA examiner noted the Veteran's history of a shoulder strain, it is unclear if the examiner considered the January 2008 MEB findings of right shoulder pain due to acromioclavicular degenerative joint disease, mild supraspinatus tendinopathy and subacromial/subdeltoid bursitis.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The Agency of Original Jurisdiction (AOJ) should obtain a new VA examination to determine whether the Veteran currently has a right shoulder disorder etiologically related to service.  

In regards to the claimed lumbar and cervical spine disorders, the Veteran relates he has chronic lumbar and cervical spine pain that started from his fall in service.  He alternatively has claimed to have had chronic lumbar pain since his naval service in the 1980s that has continued to the present and was worsened by his 2007 fall.  The August 2008 VA examiner noted that he had not ordered any imaging studies of the Veteran's spine,  noting that there had been no report in the service treatment records of injury to the spine.  However, the Board again notes that the Veteran's in-service fall down a ravine and subsequent treatment for pain is documented in the claims file.  Additionally the January 2008 MEB found him to have low back pain due to mild degenerative disease and facet arthropathy prior to his separation from service.  Service treatment records also document complaints of, or treatment for, both the lumbar and cervical spine, such as a December 18, 2007 diagnosis of cervicalgia and intervertebral disc degeneration - lumbar and a December 2007 MRI report documents a history of "Status post fall with back pain."  The Board finds that the August 2008 VA examiner did not adequately review the Veteran's service treatment records and that a new VA examination is necessary to determine whether the Veteran currently has a lumbar spine disorder and/or cervical spine disorder  related to service.  Barr, 21 Vet. App. at 311.   

In regards to the claims for service connection for a right bicep muscle disorder and a right elbow disorder, the August 2008 VA examiner found the Veteran's biceps to appear normal.  The Veteran did not undergo a VA examination in regards to a right elbow disorder.  The service treatment records document complaints of, or treatment for, both the right elbow and bicep.  For example, a February 5, 2008 service treatment record documents a diagnosis of elbow joint stiffness, and noted tightness of the bicep with palpation of the bicep tendon.  The VA medical records document continued complaints of, or treatment for, both areas.  A January 11, 2011 VA orthopedic surgery consult found the Veteran's right bicep muscle to be smaller than the left, that he might have a partial bicep muscle rupture and that an MRI might be necessary.  A March 2011 private MRI repot noted findings of biceps and triceps tendinopathy and elbow joint effusion.   During his February 2012 Board hearing, the Veteran reported continued pain to both areas.   

The Board finds that a new VA examination is necessary to determine whether the Veteran currently has a right bicep muscle disorder related to service.  Barr, 21 Vet. App. at 311.   Additionally, as the Veteran has not undergone a VA examination in regards to the right elbow disorder claim, one is necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In regards to the groin disorder claim, the Veteran contends that his condition began in 1984 while in the Navy and was aggravated from his later fall.  A June 1984 service treatment record documents a muscle strain to the inguinal area and a December 12, 2007 one documents a diagnosis of a right groin strain.  The record is unclear as to whether the August 2008 VA examiner considered the Veteran's 2007 groin strain and the Veteran has essentially contended to have a chronic condition since his initial June 1984 injury.  The Board finds that a new VA examination is necessary to determine whether the Veteran currently has a groin disorder related to service.  Barr, 21 Vet. App. at 311.   

In regards to the diabetes mellitus, type II, claim, the Veteran contends that his pre-existing diabetes mellitus had been aggravated by his service, including his inability to control his food intake, physical demands and stress.  The Veteran has not claimed that his diabetes mellitus started during service and the service treatment records and VA medical records clearly document that the Veteran was diagnosed with diabetes mellitus prior to his September 2007 enlistment.  The record clearly documents that the Veteran was first diagnosed with diabetes mellitus in March 2006, prior to his September 2007 entrance into service.  The August 2008 VA examiner did not address the question of whether the Veteran's diabetes mellitus had been aggravated by service and incorrectly found that the service treatment records did not indicate treatment for diabetes mellitus.  Numerous service treatment records document treatment for diabetes mellitus, including medical management (including on December 3, 2007).  In a February 8, 2008 service treatment record, a medical provider noted that the Veteran has had difficulty with his diabetes control and was on insulin.  A February 12, 2008 Physical Evaluation Board (PEB) found that the Veteran's diabetic control was so poor, partly because of military environment, including eating habits, that active duty was not feasible.  The Board finds that a new VA examination is necessary to determine whether the Veteran currently has a diabetes mellitus, type II that was permanently aggravated by service.  Barr, 21 Vet. App. at 311. 

In regards to the claim for an increased (compensable) rating of the service-connected residuals of perianal and intraanal condyloma acuminatum, the August 2008 VA examiner found the Veteran's perianal condyloma resolved and was not an active problem.  A July 8, 2009 VA medical record documents that the Veteran had a condyloma lesion and used medication.  A March 17, 2010 VA medical record, however, did not include any findings of condyloma acuminate, though the examiner noted a history of it.  During his February 2012 hearing, the Veteran reported that his condyloma acuminatum was located on a larger area of his body than previously indicated.  Given the amount of time that has passed since the last VA examination and the evidence of record, an updated VA skin examination is required in order to make an informed decision regarding the Veteran's current level of functional impairment and evaluate adequately his current level of disability.   VA's duty to assist includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (VA should have provided an examination based on veteran's complaint of increased hearing loss since his examination two years before).  

The Board also notes that the Veteran has undergone years of treatment with the West Palm Beach VA medical center (VAMC).  Although the April 2010 statement of the case indicated that VA medical records from June 2000 to March 2010 are associated with the claims file, the earliest VA medical records for treatment associated with the claims file are from May 2005 (though earlier imaging records are associated with the claims file from as early as March 2000 and a dermatology consult from June 2000).  Additionally, prior VA treatment is referenced in the VA medical records (such as in an April 26, 2006 VA urology consult that referenced treatment for pain in 2004).  The record thus indicates that not all the Veteran's VA medical records from prior to May 2005 are associated with the claims file.  Furthermore, there are time gaps in the VA medical records associated with the claims file, including from September 2008 to December 2008 and from March 2010 to December 2010.  The Veteran appears to have provided VA medical records from December 2010 until June 2011, but it is unclear if all the records from that time period are associated with the claims file.  The AOJ should associated all unassociated VA medical records with the claims file, including records from prior to May 2005, records from September 2008 until December 2008 and March 2010 to the present.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Any VA medical records not already associated with the claims file should be obtained for review.

The Board also notes that the Veteran's separation documents for the active duty period from September 2007 until March 2008 (such as a DD Form 214) are not associated with the claims file.  Although the RO appears to have requested such documents (as documented in a December 2008 3101 print out), that document indicates that the Veteran's records were not located at the requested location and that a request should be made to a different location.  The record does not indicate that any further requests were made to obtain those records.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the AOJ should contact the appropriate agency and obtain those records.

Accordingly, the case is REMANDED for the following actions:

1. The agency of original jurisdiction (AOJ) should obtain VA treatment records from the VA Florida Healthcare System dated from prior to May 2005, records from September 2008 until December 2008, and records from March 2010 to the present.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's separation documents (such as a DD Form 214 or other equivalent documents) as well as his personnel file (201) for the active duty period from September 2007 until March 2008 from the U.S. Army or other appropriate organization.  If no service records can be found, have been destroyed, or are otherwise deemed to be unavailable, the AOJ should make every reasonable attempt to obtain specific confirmation of that fact and inform the Veteran of that information.  

3.  After the requested medical records have been associated with the claims file, the AOJ shall request a diabetes mellitus VA examination to determine whether the Veteran has diabetes mellitus that was aggravated by service.

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested is requested to answer questions and render opinions as to the following:

a) Does the Veteran currently have diabetes mellitus, type II, and if so, when did the diabetes mellitus first developed?

b)  If the Veteran currently has diabetes mellitus: 

i)  Did the Veteran have temporary or intermittent flare-ups in service; or was there a permanent worsening of the underlying pathology of any such condition due to or during service, resulting in the current disability?  The examiner should specifically address the Veteran's contentions that his in-service stress, physical exertions and eating habits aggravated his diabetes mellitus.

ii)  Was there any increase in the severity of the diabetes mellitus during service, and if so, was any such increase in severity due to the natural progression of the disability?  The examiner should specifically address the Veteran's contentions that his in-service stress, physical exertions and eating habits aggravated his diabetes mellitus.

iii) If there was an increase in severity of the diabetes mellitus due to service that was beyond the natural progression of that disorder, the examiner should attempt to identify the baseline disability on entrance and the extent of increased disability due to service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

For purposes of the opinion being sought, the examiner should specifically consider the following:

	any service treatment records (including, the 
December 3, 2007 and February 8, 2008 records), VA medical records (including the March 2006 VA medical record documenting new onset diabetes mellitus and post-service records of treatment), prior VA examination reports, the Veteran's statements, and any other records of evidence; and 

	any medical principles or treatises which apply to the facts and medical issue at hand.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

4.  After the requested medical records have been associated with the claims file, the AOJ shall request an appropriate VA examination to determine the likelihood that there is an etiological relationship between the Veteran's claimed musculoskeletal disorders (including of the right shoulder, lumbar spine, cervical spine, right bicep muscle, right elbow and groin) and his service.  

The Board notes that it finds the Veteran's report of falling off a ravine to be credible and consistent with the evidence of record.

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested is requested to answer questions and render opinions as to the following: 

a) For the right shoulder disorder claim:

(i)  Does the Veteran currently have a right shoulder disorder?  If so, please clarify the diagnosed disorder(s).

(ii)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed right shoulder disorder has been caused or aggravated by the Veteran's service?  The examiner should specifically consider (A) the Veteran's claim that his current right shoulder disorder is a continuation of his shoulder separation during his naval service (from March 1981 until March 1985) and (B) the Veteran's reported 2007 fall from a ravine.

b)  For the lumbar and cervical spine disorder claims:

(i)  Does the Veteran currently have a lumbar and/or cervical spine disorder(s)?  If so, please clarify the diagnosed disorder(s).

(ii)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed lumbar and/or cervical spine disorder(s) has been caused or aggravated by the Veteran's service?  The examiner should specifically consider (A) the Veteran's claim that his current lumbar spine disorder is a continuation of an injury from his naval service (from March 1981 until March 1985) and (B)
the Veteran's reported 2007 fall from a ravine.

c) For the right bicep muscle disorder and right elbow disorder claims:

(i)  Does the Veteran currently have a right bicep muscle and/or right elbow disorder(s)?  If so, please clarify the diagnosed disorder(s).

(ii)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed right bicep muscle and/or right elbow disorder(s) has been caused or aggravated by the Veteran's service?  The examiner should specifically consider the Veteran's reported 2007 fall from a ravine.


d)  For the groin disorder claim (claimed as groin strain):

(i)  Does the Veteran currently have a groin disorder?  If so, please clarify the diagnosed disorder(s).

(ii)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed groin disorder has been caused or aggravated by the Veteran's service?  The examiner should specifically consider (A) the Veteran's claim that his current groin disorder is a continuation of his June 1984 groin strain and (B) the Veteran's reported 2007 fall from a ravine.

For purposes of the opinions being sought, the examiner should specifically consider the following:

	any service treatment records (including records of treatment following his reported November 2007 fall and the January 2008 MEB findings), VA medical records, prior VA examinations, private medical records, and the Veteran's lay statements (such as the December 2008 written statement and the February 2012 Board hearing testimony) and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.

5.  After the requested medical records have been associated with the claims file, the AOJ shall request an appropriate VA examination by an appropriate medical professional to determine the current extent and severity of his service-connected condyloma acuminatum.  

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested is requested to answer questions and render opinions as to the following: 

a)  Does the Veteran currently have any manifestations of condyloma acuminatum, and if so, where it is located on the Veteran's body?

b)  If the Veteran currently has any manifestations of condyloma acuminatum, the examiner should determine: (i) the percentage of the total body area affected, (ii) the percentage of exposed areas affected, (iii) the total area of any residual scarring in square inches and whether any scarring is deep, causes limited motion, is unstable or causes functional limitation of a body part and (iv) whether a topical or systemic therapy (such as corticosteroids or other immunosuppressive drugs) is necessary and the time period for such therapy during past 12-month periods while this claim has been on appeal.  

c)  If possible, the examiner should also consider any marked interference with employment due to his disability.  

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.

6.  When the development requested has been completed, the case should again be adjudicated by the AOJ on the basis of the additional evidence, including any evidence forwarded directly to the Board.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


